DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 11, 2021. Claims 1-7, 9, 14, 16 and 17 were previously pending, with claims 1-6, 14 and 17 withdrawn from consideration. Applicant did not amend any claims. Claims 7, 9 and 16 are under consideration.
Applicant’s arguments were not considered persuasive in overcoming the previously presented rejection of claims 7, 9 and 16 under 35 U.S.C. 112, first paragraph, enablement. The declaration of Dr. Hee Tae Lee under 37 CFR 1.132 filed January 11, 2021 is insufficient to overcome the rejection of claims 7, 9 and 16 under 35 U.S.C. 112, first paragraph, enablement, for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 7, 9 and 16 under 35 U.S.C. 112, first paragraph, enablement, Applicant argues the following:
	“The issue of in vitro / in vivo "correlation" is dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition, in re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 in vitro 6ata did not support in vivo applications). Since the initial burden is on the examiner to give reasons for the lack of enablement, the examiner must also give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example. A rigorous or an Invariable exact correlation is not required, as stated in Cross v. Hzuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985).
	It is respectfully submitted that the Examiner’s reasoning that proportions of gut bacteria in humans need to be identical to that in mice in order to satisfy the enablement requirement is flawed. The instantly claimed invention is directed to a method for ex vivo and in vitro selection of a human subject for administration of metformin based on, inter alia, determining if the relative abundance of Blautia sg or Shigella sp increases or the relative abundance of Clostridium sp decreases in the sample after administration of metformin, compared to before the administration. If Blautia sp, Shigella sp and/or Clostridium sp is not detected in a sample of a patient before administration of metformin, that patient will not be a suitable candidate for administration of metformin. Thus, there is no need for proportions of gut bacteria in humans to exactly match the mouse microbiome.
	Further, as seen in the newly Declaration under 37 C.F.R. § 1.132 submitted herein, the previous box-plot graphs have been converted into bar graphs to facilitate the Examiner’s interpretation of the above-obtained data. Contrary to the Examiner’s assertion during the interview, the range of abundance values in the graphs of the Declaration does not overlap between the two groups.
	Accordingly, it is respectfully submitted that based on the weight of all the evidence before the Examiner, it is respectfully submitted that one skilled in the art would be able to make and use the claimed invention using the application as a guide.”
	Response
	The evidence from art was presented by Applicant in the previous response and was not found to be convincing. Examiner’s arguments are repeated below in order to provide clarity to this response.
“Applicant also submitted two references, Zhang et al. (Scientific Reports, vol. 5:14405, pp. 1-10, 2015), which was previously cited by examiner, and Tong et al. (mBio, vol. 9, e02392-17, pp. 1-12, 2018). Both papers were published after the filing date of July 19, 2013.
The reference of Zhang et al., which investigated effects of metformin and berberine on gut microbiota in rats, makes the following statement (page 4, first paragraph):
“…Seven OTUs belonging to Blautia (U00003193), Bacteriodes (U00000006, U00000261 and U00000076), Butyricoccus (U00000374), Phascolarctobacterium (U00000235), and Parasutterella (U00000494), were significantly increased by both berberine and metformin (Figure S2). The total relative abundance of these 7 OTUs reached a median of 16.2% in HFD + BBR100 group, 22.6% in HFD + BBR200 group, 9.3% in HFD + MET200 group and 1.7% in HFD group (Table S1).”
However, analysis of Figure S2 and Table S1 (included for Applicant’s convenience) shows the following values of Blautia’s relative abundance under different conditions (there were ten rats in each group, see page 8, second paragraph): normal rats: 0.16%; rats fed high fat diet (HFD): 2.68%; rats fed HFD plus 200 mg/kg body weight of berberine: 6.23%; rats fed HFD plus 100 mg/kg body weight of berberine: 5.49%, and rats fed HFD plus 200 mg/kg body weight of metformin: 2.95%. No standard deviation errors were provided in the table. Analysis of Figure S2, where the bars show experimental error range, indicates that the effect of HFD on the relative population of Blautia was the same as the effect of HFD supplemented with metformin. Finally, there is no indication that these results can be translated into human population.
In the study of Tong et al., 450 patients with type 2 diabetes (T2DM) and hyperlipidemia were enrolled in a clinical trial involving supplementation with AMC herbal formula or metformin, at a dose of 250 mg three times a day (page 9, paragraphs 3-6). The trial lasted 12 weeks and at the end samples from 100 subjects from each group were examined for the abundance and diversity of their gut bacteria by sequencing. The 214 OTUs which were present in more than 20% of the samples were clustered into 24 coabundant groups (CAGs) (Fig. 3). Tong et al. state the following (page 4, second paragraph):
“In the metformin treatment group, four CAGs were increased by metformin and three were significantly decreased (Fig. 3b; see Table S3 in the supplemental material). Among the four CAGs enriched by metformin, CAG21 showed significant inverse correlations with HbA1c, and CAG25 with FBG, 2-h PBG, and LDL-c (Fig. 4a). CAG21 consisted of 10 OTUs: two OTUs belong to Clostridium XIVa and one to each of the following genera: Erysipelotrichaceae incertae sedis, Escherichia/Shigella, Fusobacterium, Flavonifractor, Lachnospiraceae, Lachnospiracea incertae sedis, and Clostridium XVIII and IV. CAG25 contained four OTUs from Blautia and one from Anaerostipes. Among the three CAGs inhibited by metformin, CAG7 and CAG8 were significantly correlated with the alleviation of hyperglycemia (Fig. 4a). CAG7 and -8 showed significantly negative correlations with HOMA-β. CAG7 contained three OTUs from Bacteroides and one from Parabacteroides; CAG8 consisted of three OTUs from Bacteroides, two OTUs from Alistipes, and one OTU each from Oscillibacter and un-Ruminococcaceae, respectively. To sum up, metformin significantly enriched CAG21 and CAG25 and inhibited CAG7 and CAG8, which were significantly correlated with the amelioration of hyperglycemia and hyperlipidemia.”(emphasis added)
Examination of the Table S3 of Tong et al. does not show a “significant increase” in Blautia OTUs after 12 weeks: at week 0 the relative abundance was 1.01 + 1.20, whereas after 12 weeks it was 1.41 + 1.86 (last row of Table S3), therefore there was no effect of metformin within the experimental error among the 100 subjects on the relative abundance of Blautia after metformin treatment, contrary to author’s claims.
In conclusion, neither of these articles supports the notion that increase in relative abundance of Blautia (genus and/or species) is correlated with metformin treatment.
Finally, as pointed out in the previous rejection, there is a contradictory finding by Shin et al., of a decrease in Blautia abundance in response to metformin in diabetic mice.”
Therefore, even the post-filing art of Zhang et al. and Tong et al. provides no evidence of a correlation between metformin treatment and abundance of Blautia sp in either rats or humans.
As to the declaration of Dr. Lee, the first issue is that the claims require determination of the relative abundance of Blautia sp before and after administration of metformin. However, it is not clear how the “relative abundance” is to be measured, i.e., the measured abundance is relative to what? The declaration of Dr. Lee does not explain how the “relative abundance” was obtained. Further, the box plots in the figures on page 3 of the declaration omit a lot of data points without any explanation. 
Finally, the claims require an increase in relative abundance, without specifying how large the increase should be in order to determine whether the subject is responsive to metformin or not.
In conclusion, Applicant’s response is insufficient to overcome the previously presented enablement rejection.
Claim Interpretation
6.	Applicant defined the term “evaluating or predicting therapeutic response” on page 9, lines 2-4 as follows:
“As used herein, the term "evaluating or predicting therapeutic response" means determining whether or not pathological condition will be maintained, improved or aggravated due to the effect of medicine after administering the medicine to a patient.”
7.	Applicant defined the term “Blautia” on page 9, lines 20-25, as follows:
“As used herein, "Blautia" taxonomically means microorganisms consisting of species pertaining to genus Blautia, or a community thereof. And, microorganisms with preferably 70% or more, more preferably 80% or more, even more preferably 90% or more, most preferably 95% or more sequence homology to previously reported Blautia, when comparing 16S rRNA sequence, as well as previously reported strains are included in the scope of the present invention.”
8.	Applicant defined the term “sample” on page 13, lines 19-21, as follows:
“The "sample of a patient" is gathered from the body of a patient to whom metformin is administered, and includes samples such as tissue, cell, whole blood, serum, plasma, salvia or urine, and preferably, may be a feces sample of a patient. Wherein, "feces" means a sample including rumen microorganisms, which is the remainder of food not utilized in the body.”
9.	Applicant defined the term “metabolic syndrome” on page 10, lines 18-23 as follows:
“In general, "metabolic syndrome" means a syndrome showing risk factors such as hypertriglyceridemia, hypertension, abnormal glucose metabolism, abnormal blood coagulation and obesity together, but in the present invention, it is not limited thereto, and means a disease showing risk factors such as hyperlipidemia, hypertension, abnormal glucose metabolism, abnormal blood coagulation, cardiovascular atherosclerosis, and obesity.”

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 7, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claims 7, 9 and 16 are broadly drawn to a method for ex vivo and in vitro selection of a human subject for administration of metformin, comprising the steps of:
selecting for administration of metformin a human subject in which Blautia sp. or Shigella sp. increases or Clostridium sp. decreases in a sample after administration of metformin, compared to before administration;
wherein selecting the subject comprises: 
detecting one or more microorganisms selected from the group consisting of Blautia sp., Shigella sp. and Clostridium sp. from the sample of a patient before and after administration of metformin; and 
determining if the relative abundance of Blautia sp. or Shigella sp increases or the relative abundance of Clostridium sp decreases in the sample after administration of metformin, compared to before the administration,
  wherein the step of detecting one or more microorganisms further comprises the steps of:
extracting genome DNA from the sample of the patient to whom metformin is administered,
reacting the extracted genome DNA with a primer specific to Blautia sp., Shigella sp or Clostridium sp to obtain reactant; and amplifying the reactant, and
amplifying the reactant,
wherein the sample of a patient is a feces sample,
wherein the patient is a patient with obesity, diabetes or metabolic syndrome,
wherein the one or more microorganisms is detected by using a microorganism-specific primer capable of amplifying 16S rRNA of microorganism,
administering metformin to the selected patient.
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples
	The specification has a working examples in which C57BL/6 mice were fed high calorie diet (60% fat) for 28 weeks to induce diabetes and obesity. Afterwards metformin was administered for 10 weeks at a dose of 300 mg/kg. Control groups included mice which were fed 5% fat diet and a group in which high fat diet was changed to normal diet. Total genomic DNA from bacteria in the feces was extracted, V2 and V3 regions of 16S rRNA were amplified and subjected to pyrosequencing. The following were determined from the sequencing data:
	i) Bacterial diversity decreased in samples from mice fed high-fat diet and treated with metformin.
	ii) In the group treated with high-fat diet only, the proportion of phylum Bacteroidetes decreased to 43.8 + 22.4% compared to the normal diet group. After administration of metformin, it increased to 77.5 + 8.7%, which is similar level to the normal diet group.
	iii) After administration of metformin during high-fat diet phylum Proteobacteria and phylum Verrucomicrobia increased to 2.1 + 2.8% and 12.4 + 5.3%, respectively.
	iv) At genus level, Akkermansia, Shigella, and Blautia increased, while Clostridium decreased (not stated by how much).
	v) When metformin was administered during normal diet, genera Clostridium and Akkermansia and Alistipes increased, while Lactobacillus iners decreased (not stated how large the changes were).
Guidance in the Specification.
	
The specification provides no evidence that the disclosed changes in the amounts of bacteria detected in feces of mice on high-fat diet after treatment with metformin indicate a therapeutic response to metformin, since no degree of the changes in Blautia abundance in mice was described, and the term “therapeutic response” was not defined. As defined by Applicant, Blautia sp encompass genera with 70% or more sequence homology of 16S rRNA, therefore the genus of such genera is extremely large. Further, considering the fact that the claims encompass all possible animal and non-animal species from which any type of sample can be obtained, the guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   
The unpredictability of the art and the state of the prior art
	
As evidenced by the publications discussed below, the presence or absence of Blautia sp in colon and fecal samples depends on a large number of factors, which include age and diet, for example, and is associated with significant inter-individual and intra-individual variability, leading to unpredictability of a response to treatment in obese individuals. 
As shown by Hong et al. (PLOS ONE, vol. 6, e25042, pp. 1-10, 2011; previously cited), the amount of three main bacterial phyla: Proteobacteria, Bacteroidetes and Firmicutes varied in the samples collected from the five healthy individuals. Within each individual, there was variation in the phyla abundance between different parts of the colon and between the colon samples and stool samples (page 2, third paragraph; page 3, fifth paragraph; Fig. 1 and 2; Table 2).
Eren et al. (The ISME Journal, vol. 9, pp. 90-100, 2015; previously cited) examined the diversity within Blautia genus in a variety of organisms, including dogs, cats, chickens, cows, deer, swine and humans (page 91, last paragraph; page 92, first and second paragraph). The total number of Blautia oligotypes recovered from these samples was 200 (page 93, paragraphs 3-5; Fig. 1), with certain types of oligotypes specific to their hosts (page 95, second paragraph). Eren et al. concluded with the following (page 98, last paragraph, continued on page 99):
“In summary, we found remarkable population structure in a single genus of bacteria for all seven of the host species. The profiles of Blautia oligotypes likely represent strains that comprise a pool of metabolic capacity optimized for a host, as well as genomic traits that are linked to adaptation to a host environment. Our findings also suggest the existence of rare taxa that may be specific to certain host species universally, and the host physiology to be the major determinant of the community membership in certain niches of the gut microbiomes.”
Kasai et al. (BMC Gastroenterology, vol. 15:100, pp. 1-10, 2015; previously cited) found that while Blautia wexlerae were abundant in stool samples from non-obese individuals, Blautia hydrogenotorophica was associated with obese individuals (page 5, last paragraph; page 6, first and second paragraph).
With respect to the role of metformin in altering the population of Blautia sp, there are two conflicting studies which were published. In the first, Shin et al. (Gut, vol. 63, pp. 727-735, 2013; previously cited) examined effect of metformin in diabetic mice with diet-induced obesity on the population of bacterial genera in fecal samples page 728, fifth paragraph; page 729, last paragraph; page 930, first paragraph). As can be seen in Fig. 3, the number of Blautia sp decreased in metformin-treated obese mice compared to the obese mice which were not treated (page 733, second paragraph).
Zhang et al. (Sci. Rep., vol. 5:14405, pp. 1-10, 2015; previously cited) showed that metformin caused an increase in an amount of Blautia sp in diet-induced obese rats (pag7, last two paragraphs; page 8; page 3, last paragraph; page 4). Therefore, these two references provide a conflicting evidence as to the effect of metformin on Blautia sp in obese animals.
Further, closer analysis of the data of Zhang et al, as shown in supplemental Figure S2 and Table S1, shows the following values of Blautia’s relative abundance under different conditions (there were ten rats in each group, see page 8, second paragraph): normal rats: 0.16%; rats fed high fat diet (HFD): 2.68%; rats fed HFD plus 200 mg/kg body weight of berberine: 6.23%; rats fed HFD plus 100 mg/kg body weight of berberine: 5.49%, and rats fed HFD plus 200 mg/kg body weight of metformin: 2.95%. No standard deviation errors were provided in the table. Figure S2, where the bars show experimental error range, shows that the effect of HFD on the relative population of Blautia was the same as the effect of HFD supplemented with metformin, within the experimental error. Finally, there is no indication that these results can be translated into human population.
A recently published study of Tong et al. (mBio, vol. 9, e02392-17, pp. 1-12, 2018), 450 patients with type 2 diabetes (T2DM) and hyperlipidemia were enrolled in a clinical trial involving supplementation with AMC herbal formula or metformin, at a dose of 250 mg three times a day (page 9, paragraphs 3-6). The trial lasted 12 weeks and at the end samples from 100 subjects from each group were examined for the abundance and diversity of their gut bacteria by sequencing. The 214 OTUs which were present in more than 20% of the samples were clustered into 24 coabundant groups (CAGs) (Fig. 3). Tong et al. state the following (page 4, second paragraph):
“In the metformin treatment group, four CAGs were increased by metformin and three were significantly decreased (Fig. 3b; see Table S3 in the supplemental material). Among the four CAGs enriched by metformin, CAG21 showed significant inverse correlations with HbA1c, and CAG25 with FBG, 2-h PBG, and LDL-c (Fig. 4a). CAG21 consisted of 10 OTUs: two OTUs belong to Clostridium XIVa and one to each of the following genera: Erysipelotrichaceae incertae sedis, Escherichia/Shigella, Fusobacterium, Flavonifractor, Lachnospiraceae, Lachnospiracea incertae sedis, and Clostridium XVIII and IV. CAG25 contained four OTUs from Blautia and one from Anaerostipes. Among the three CAGs inhibited by metformin, CAG7 and CAG8 were significantly correlated with the alleviation of hyperglycemia (Fig. 4a). CAG7 and -8 showed significantly negative correlations with HOMA-β. CAG7 contained three OTUs from Bacteroides and one from Parabacteroides; CAG8 consisted of three OTUs from Bacteroides, two OTUs from Alistipes, and one OTU each from Oscillibacter and un-Ruminococcaceae, respectively. To sum up, metformin significantly enriched CAG21 and CAG25 and inhibited CAG7 and CAG8, which were significantly correlated with the amelioration of hyperglycemia and hyperlipidemia.”(emphasis added)
Examination of the Table S3 of Tong et al. does not show a “significant increase” in Blautia OTUs after 12 weeks: at week 0 the relative abundance was 1.01 + 1.20, whereas after 12 weeks it was 1.41 + 1.86 (last row of Table S3), therefore there was no effect of metformin, within the experimental error, among the 100 subjects on the relative abundance of Blautia after metformin treatment, contrary to author’s claims.
Montadon et al. (Genes, vol. 8, 250, pp. 1-12, 2017; previously cited), reviewed effects of antidiabetic drugs on gut microbiota. They offered the following observations (page 7, last paragraph; page 8, first and second paragraph):
“It is likely that the main variation amongst studies is the model (human, mouse, rat, “humanized” mouse/rat etc.), but the strain/population will also influence the results [2, 70]. These inter-specific variations question the validity of rodent studies to cure human diseases [71]. Mice and humans show similarities in their digestive tract, however, their macroscopic (ex: caecum, colon) and microscopic (ex: mucosa thickness) anatomy as well as cell distribution (ex: goblet and Paneth cells) are different, generating diverse ecological micro-niches [71]. Still, approximately 80 genera are shared between humans and mice regardless of differences in their relative abundance [70, 71]. Furthermore, gut microbiota is not homogenous along the digestive tract especially between mucosa (caecum or colon) and stool [3]. Thus, analyses made on caecal or fecal samples will generate different results. The methods used to analyze gut microbiota can also generate disparities. While most studies use 16S rDNA sequencing approaches to identify bacterial operational taxonomic unit (OTUs), metagenomics sequencing is becoming popular due to a decrease in sequencing costs. Finally, the taxonomic level at which comparisons are made can also lead to inconsistencies. In particular, the Firmicutes to Bacteroidetes ratio, which provides an analysis at the phylum level, is probably too simplistic and misleading as it can hide important variations at the genus or species levels. This further highlights the difficulties to perform meaningful meta-analyses or study comparisons.
All of the above-mentioned variations as well as the inter-individual diversity, influenced by diet, host health, age, ethnicity and genetics, probably explain the absence of a clear consensus on gut dysbiosis associated with obesity and related diseases. Albeit, most studies highlight the beneficial impact of specific taxa, for example the SCFA-producing bacteria that are positively influenced by antidiabetic drugs, high-fiber diets and physical activity. Note that similarly to comparisons made at the phylum level, the SCFA-producing bacteria “label” could be misleading as these bacteria are broadly distributed and might compete with each other [72].”
These conclusions are echoed in a recent review by Gurung et al. (EBioMedicine, vol. 51, 102590, pp. 1-9, 2020). Regarding abundance of Blautia in T2D subjects, Gurung et al. state (page 3, fifth paragraph):
“Blautia genus has been found increased in disease groups in three out of four cross-sectional studies for T2D [17,18,82,83] and reduced after bariatric surgery [31]. Disagreeing with these reports, Blautia spp. were reported to increase after treatment with metformin in another study [30]. Importantly, results by He et al. 2018 [1], are concordant with the genus level analyses demonstrating positive associations between T2D and several OTUs of all three of these genera. The question still remains whether these bacteria play a causal role in T2D since there are no studies investigating these potentially harmful bacteria in animal models of T2D.”
Gurung et al. offer the following suggestions (page 5, 9th paragraph and page 6, second paragraph):
“T2D is a multi-organ, heterogeneous, multi-factorial disease making the dissection of causative microbes from the gut microbiome challenging. In human studies, confounding factors like geographic location, race, culture, health status and drug-use lead to inconsistency in identifying microbiota associated with T2D [1]. Moreover, due to challenges in sampling from the intestine of humans, most studies use stool samples for microbiota analysis. However, the stool microbiota profile does not fully reflect the gut microbiome. Furthermore, most studies focused on genomics, rarely studying the transcriptome, proteome or metabolome. Even at the genomic level, deep shotgun sequencing is expensive, making marker-based amplicon sequencing such as 16S rRNA gene prevailing. Further, the existing sequencing and analysis technologies rarely identify (annotate) microbes at species or strain levels. Considering that the functional capacity varies between strains from the same species, identification of microbes and microbial genes associated with disease is challenging.”
“Future research is needed to develop new diagnostic, preventive and therapeutic microbiota tools for personalized/precision medicine of T2D. First, design of microbiome studies will need to account for clinical, molecular, and genetic as well as drug response diversity of T2D patients stratifying patient populations for analyses. Second, non-invasive approaches to collect microbiota samples from different sites of intestinal tract are needed as fecal material is limited in representation of gut microbiota. Third, while it is easier to focus on individual causal microbes, identifying combination of microbes is required to truly capture the community-level dynamics of the gut microbiota. In addition to taxon-based analysis, grouping microbes by function regardless of taxonomic similarity and function-based analysis should be pursued. Accordingly, we anticipate development of a new generation of analytical methods that will model cause-effect relationships and infer targets of therapeutic interventions. Finally, in order to test new drugs and probiotics as well as drug-microbiota interactions, well-defined gnotobiotic models, specifically humanized microbiota, will become a main tool in animal studies.” (emphasis added)
Quantity of Experimentation
The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply changes in Blautia sp abundance in patients to evaluate or predict therapeutic response of any individual to metformin. The claims encompass all possible samples from all possible human subjects, including healthy subjects and subjects suffering from any disease or condition, all possible ways of sample preparation and all possible ways of amplification of 16S rRNA of Blautia sp. Further, as the results are influenced by age, diet, and inter-and intra-individual variability, the studies would need to be performed for different age groups, individuals on different diets, etc.2This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the amount of Blautisa sp in an individual depends on multiple factors such as species, diet, age, the type of sample used, the method of sample preparation and method used to obtain bacterial abundance values, combined with inter- and intra-individual variations, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the contradictory teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
12.	No references were found teaching or suggesting claims 7, 9 and 16, but they are rejected for reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 16, 2021